—In an action to recover damages for personal injuries, etc., the defendant Giunta Brothers, Inc., appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (Dollard, J.), dated April 3, 2000, as, upon granting, in effect, reargument to the defendants B-21 Co., d/b/a Broadway Shopping Center, Charles Muss, and Hyman Muss, vacated an order of the same court, dated November 4, 1999, and denied its motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
There is a question of fact as to whether the appellant had notice of the condition that allegedly caused the plaintiff to fall, and whether the appellant was solely responsible o for maintaining the area where the accident occurred (see, Fundaro v City of New York, 272 AD2d 516; Weisenthal v Pick-man, 153 AD2d 849, 851). Bracken, P. J., O’Brien, Smith and Cozier, JJ., concur.